DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Invention IIA (claims 28-49) in the reply filed on 19 January 2021 is acknowledged.  The traversal is on the grounds that Invention IIA is not distinct from Invention IIB because there would not be a serious search burden.   The Office has reconsidered and withdrawn the restriction requirement between inventions IIA and IIB.  Therefore, claims 28-49 and claims 87-108 are examined.

Applicant's election with traverse of Species D9 (Fig. 10), F1 (Fig. 79), G1 (Figs. 88-89), I3 (Fig. 129) and J2 (Fig. 133) in the reply filed on 19 January 2021 is acknowledged.  The traversal is on the ground that here mere single statement that the species require different field of search is not evidence actually demonstrating that such different fields of search would  necessarily apply, or that the resultant search would be burdensome.  This is not found persuasive because the figures of each species clearly show different structural features that would not likely be found in the same prior art e.g. (1) the handpiece of Fig. 8F is of completely different structure than the handpiece of Fig. 10; (2) the beam-widening ball lens of Fig. 79 is distinct from the negative lens of Fig. 81; (3) the disposable tip of Fig. 89 has a reflector while the disposable tip of Fig. 90 has an angled emission fiber; (4) the light ray of Fig. 127 is emitting sideways while the light ray of Fig. 128 is emitted distally; and (5) the fiber configurations of Fig. 132-134 are entirely different.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-32, 34, 37-38, 40-43, 45, 49, 87-91, 93, 96-97, 99-102, 104 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787).

[Claims 28, 87] Loeb discloses a device for administering phototherapy (delivering laser energy suitable for denervation) [abstract], comprising: 
a handheld probe (handpiece, Fig. 1 #14) configured to be optically connected (via an optical fiber, Fig. 1 #12, and a connector, Fig. 1 #13) to a coherent light generator (laser energy source, Fig. 1 #11) configured to generate a beam of coherent light [par. 0174], 
wherein the handheld probe is configured to receive the beam of coherent light from the coherent light generator (via the optical fiber), and 
wherein the handheld probe comprises a closed tip (various tip types are shown in Figures 1, 4 and 6-13) from which coherent light (laser energy, #19) is emitted after the beam of coherent light is received.
Loeb discloses the laser energy source and Figure 1 shows the laser energy source having a console and display but there is no accompanying description of a processing circuit or user input settings.
Kaphan discloses a user interface for a laser treatment system comprising a processing circuit comprising a processor and a memory storing instructions [pars. 0003, 0025] that, when executed by the processor, cause the processor to: 
accept an input from an operator (user interface treatment screen, Fig. 1 #110, enables the selection of laser settings) [par. 0020]; and 
generate a beam of coherent light via a coherent light generator , the beam generated according to a plurality of settings configured to produce a therapeutic effect (specific treatment) at a targeted treatment site on a patient [pars. 0020-0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the coherent light generator taught by Loeb to include a processing circuit that accepts input 

[Claims 29, 88] Kaphan discloses the input relates to a treatment plan (procedure atlas) for the patient, and wherein the instructions cause the processor to generate the beam of coherent light based on the treatment plan input (proposed treatment procedures may be selected with proposed laser settings from the procedure atlas) [par. 0027].

[Claims 30, 89] Loeb discloses the coherent light generator is configured to generate the beam of coherent light at an infrared or near-infrared wavelength [par. 0120].

[Claims 31, 90] Loeb discloses the coherent light generator is configured to generate the beam of coherent light at 400 to 1200 nm (400 nm to 1400 nm) [par. 0120].

[Claims 32, 91] Loeb discloses the coherent light generator is configured to generate a beam of coherent light of at least at 10 W (a power level of 10 watts) [pars. 0252].

[Claims 34, 93] Loeb discloses that pulse laser energy and continuous wave laser energy may be used [par. 0064].  Kaphan discloses the plurality of settings comprises a pulse type for the coherent light generator; and wherein the pulse type is one of a continuous beam, a pulsed beam, a super pulsed beam, or a combination thereof [par. 0020].

[Claims 37, 96] Loeb discloses a cooling structure configured to deliver a coolant to at least one of a portion of the handheld probe or a portion of the patient anatomy (channel for infusion of a sterile liquid to cool the laser energy emitting surface and the target tissue) [pars. 0095, 0178, 0220].

[Claims 38, 97] Loeb does not specify maintaining the patient anatomy below 45°C using cooling structure.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a liquid and flow rate through the cooling channel that would keep the patient anatomy below 45°C to prevent tissue damage and/or burning.

[Claims 40, 99] Loeb discloses a device for administering phototherapy (delivering laser energy suitable for denervation) [abstract], comprising: 
a handheld probe (handpiece, Fig. 1 #14) configured to be optically connected (via an optical fiber, Fig. 1 #12, and a connector, Fig. 1 #13) to a coherent light generator (laser energy source, Fig. 1 #11) configured to generate a beam of coherent light [par. 0174] of at least 10 W (a power level of 10 watts or 3 to 20 watts) [pars. 0252, 0292], 
wherein the handheld probe is configured to receive the beam of coherent light from the coherent light generator (via the optical fiber) and emit the coherent light (laser energy, #19) form the handheld probe after the beam of coherent light is received, and 
wherein the handheld probe further comprises a cooling structure configured to deliver a coolant to at least a portion of the handheld probe or a portion of the patient anatomy (channel for infusion of a sterile liquid to cool the laser energy emitting surface and the target tissue) [pars. 0095, 0178, 0220].

Kaphan discloses a user interface for a laser treatment system comprising a processing circuit comprising a processor and a memory storing instructions [pars. 0003, 0025] that, when executed by the processor, cause the processor to: 
accept an input from an operator (user interface treatment screen, Fig. 1 #110, enables the selection of laser settings) [par. 0020]; and 
generate a beam of coherent light via a coherent light generator , the beam generated according to a plurality of settings configured to produce a therapeutic effect (specific treatment) at a targeted treatment site on a patient [pars. 0020-0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the coherent light generator taught by Loeb to include a processing circuit that accepts input from an operator to select various coherent light parameters as taught by Kaphan in order to improve the device by enabling the selection and saving of laser parameters for various treatments.

[Claims 41, 100] Kaphan discloses the input relates to a treatment plan (procedure atlas) for the patient, and wherein the instructions cause the processor to generate the beam of coherent light based on the treatment plan input (proposed treatment procedures may be selected with proposed laser settings from the procedure atlas) [par. 0027].

[Claims 42, 101] Loeb discloses the coherent light generator is configured to generate the beam of coherent light at an infrared or near-infrared wavelength [par. 0120].

[Claims 43, 102] Loeb discloses the coherent light generator is configured to generate the beam of coherent light at 400 to 1200 nm (400 nm to 1400 nm) [par. 0120].

[Claims 45, 104] Loeb discloses that pulse laser energy and continuous wave laser energy may be used [par. 0064].  Kaphan discloses the plurality of settings comprises a pulse type for the coherent light generator; and wherein the pulse type is one of a continuous beam, a pulsed beam, a super pulsed beam, or a combination thereof [par. 0020].

[Claims 49, 108] Loeb does not specify maintaining the patient anatomy below 45°C using cooling structure.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a liquid and flow rate through the cooling channel that would keep the patient anatomy below 45°C to prevent tissue damage and/or burning.


Claims 33 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 28 and 87 above, and further in view of Ben Oren et al. (US 2017/0027645).

[Claims 33, 92] Loeb discloses using near-infrared and infrared wavelengths for denervation including a Nd:YAG laser emitting at a wavelength of 1064 nm [par. 0120] but does not recite a radiant exposure of 0.1 to 50 J/cm2.
Ben Oren discloses an analogous denervation device including a Nd:YAG laser providing a fluence of 50-250 mJ/mm2 (5-25 J/cm2) [par. 0252].
2 as taught by Ben Oren in order to achieve the desired treatment of denervation.


Claims 35 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 28 and 87 above, and further in view of Gannot et al. (US 2006/0052661).

[Claims 35, 94] Loeb discloses the handheld probe includes several channels (#37, #38, #39a-b) including embodiments in which some channels (#39a-b) are not used i.e. open [par. 0224].  Loeb does not disclose modifying laser settings based on receiving data from at least one camera or sensor, the data relating to at least one of an operation of the handheld probe or a parameter of the targeted treatment site.
Gannot discloses a laser therapy endoscope comprising a laser delivery conduit having a flexible hollow waveguide for delivery of an infrared laser to the tissue; and an imaging conduit having an infrared imaging fiber bundle placed within said imaging conduit for reading thermal properties of the tissue; a laser generator for providing an infrared laser to the tissue through said laser delivery conduit of said endoscope; an infrared camera for receiving thermal information from the targeted tissue through said imaging conduit of said endoscope; and a processor in communication with said laser generator and said infrared camera, said processor configured to receive said thermal information from said infrared camera and to adjust said laser generator so as to adjust parameters of said laser provided to the tissue based on said thermal information [claim 25].
.


Claims 36 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 28 and 87 above, and further in view of Tyc et al. (US 2014/0128881).

[Claims 36, 95] Loeb does not disclose the instructions further cause the processor to: receive images of the targeted treatment site from an external imaging system; and guide the beam of coherent light to the targeted treatment site based on the images from the external imaging system.
Tyc discloses a phototherapy device (laser probe) wherein a processor receives images of a targeted treatment site from an external imaging system (MRI system) and guides a beam of coherent light (positions the laser probe) to the targeted treatment site based on the images from the external imaging system [abstract; pars. 0010, 0348, 0404].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Loeb in view of Kaphan to include and external MRI system and guide the beam of the handheld laser prober automatically, as taught by Tyc, using the processor in order to improve treatment by ensuring proper application of the laser thermal energy.


Claims 39 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 28 and 87 above, and further in view of Loeb et al. (US 2003/00114901), hereinafter Loeb `901.

[Claims 39, 98] Loeb does not disclose one or more markers configured to be sensed by an external device and enable the display of the location of the handheld probe relative to the anatomy of the patient.
Loeb `901 discloses a phototherapy device wherein the distal end of a handheld probe including a band of and/or radio-opaque material (#23) to enable an operator to precisely determine the position of the distal end of the probe when it is deployed within a patient's body using x-ray (fluoroscopic) imaging, ultrasound imaging (preferably a transesophageal echo imaging system) or a catheter-borne ultrasound imaging device [par. 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the distal end of the handheld probe taught by Loeb to include a radio-opaque band and to include an external monitoring device as taught by Loeb `901 in order to display the location of the distal end of the probe to enable the operator to see where the distal end of the handheld probe is located.


Claims 44 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 40 and 99 above, and further in view of Ben Oren et al. (US 2017/0027645).

[Claims 44, 103] Loeb discloses using near-infrared and infrared wavelengths for denervation including a Nd:YAG laser emitting at a wavelength of 1064 nm [par. 0120] but does not recite a radiant exposure of 0.1 to 50 J/cm2.
Ben Oren discloses an analogous denervation device including a Nd:YAG laser providing a fluence of 50-250 mJ/mm2 (5-25 J/cm2) [par. 0252].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the laser parameters for the laser of Loeb in view of Kaphan to be between 5 and 25 J/cm2 as taught by Ben Oren in order to achieve the desired treatment of denervation.


Claims 46 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 40 and 99 above, and further in view of Gannot et al. (US 2006/0052661).

[Claims 46, 105] Loeb discloses the handheld probe includes several channels (#37, #38, #39a-b) including embodiments in which some channels (#39a-b) are not used i.e. open [par. 0224].  Loeb does not disclose modifying laser settings based on receiving data from at least one camera or sensor, the data relating to at least one of an operation of the handheld probe or a parameter of the targeted treatment site.
Gannot discloses a laser therapy endoscope comprising a laser delivery conduit having a flexible hollow waveguide for delivery of an infrared laser to the tissue; and an imaging conduit having an infrared imaging fiber bundle placed within said imaging conduit for reading thermal properties of the tissue; a laser generator for providing an infrared laser to the tissue through said laser delivery conduit of said endoscope; an infrared camera for receiving thermal information from the targeted tissue through said 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Loeb to include an infrared camera and a thermal imaging sensor (conduit) in one of the open channels of the handheld probe in order to prevent damage or improper treatment by adjusting the parameters of the laser generator based on the thermal information measured at the treatment site.


Claims 47 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 40 and 99 above, and further in view of Tyc et al. (US 2014/0128881).

[Claims 47, 106] Loeb does not disclose the instructions further cause the processor to: receive images of the targeted treatment site from an external imaging system; and guide the beam of coherent light to the targeted treatment site based on the images from the external imaging system.
Tyc discloses a phototherapy device (laser probe) wherein a processor receives images of a targeted treatment site from an external imaging system (MRI system) and guides a beam of coherent light (positions the laser probe) to the targeted treatment site based on the images from the external imaging system [abstract; pars. 0010, 0348, 0404].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Loeb in view of Kaphan to include and external MRI system and guide the beam of .


Claims 48 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2014/0088575) in view of Kaphan et al. (US 2008/0234787) as applied to claims 40 and 99 above, and further in view of Loeb et al. (US 2003/00114901), hereinafter Loeb `901.

[Claims 48, 107] Loeb does not disclose one or more markers configured to be sensed by an external device and enable the display of the location of the handheld probe relative to the anatomy of the patient.
Loeb `901 discloses a phototherapy device wherein the distal end of a handheld probe including a band of and/or radio-opaque material (#23) to enable an operator to precisely determine the position of the distal end of the probe when it is deployed within a patient's body using x-ray (fluoroscopic) imaging, ultrasound imaging (preferably a transesophageal echo imaging system) or a catheter-borne ultrasound imaging device [par. 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the distal end of the handheld probe taught by Loeb to include a radio-opaque band and to include an external monitoring device as taught by Loeb `901 in order to display the location of the distal end of the probe to enable the operator to see where the distal end of the handheld probe is located.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         14 February 2021